Cite as 2015 Ark. 1

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-454

CRAFTON, TULL, SPARKS &                          Opinion Delivered   January 15, 2015
ASSOCIATES, INC.
                    APPELLANT                    APPEAL FROM THE WASHINGTON
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CIV-2009-2582-4]

                                                 HONORABLE CRISTI BEAUMONT,
RUSKIN HEIGHTS, LLC;                             JUDGE
METROPOLITAN NATIONAL BANK;
WILLIAM B. BENTON, JR.; J. KEVIN
ADAMS; EDWARD A. LABRY, III;
JOHN G. BRITTINGHAM; CARLEN
G. HOOKER; EDWARD F. DAVIS;
DIRK W. VAN VEEN; AND DAVID
RUFF, IN HIS OFFICIAL CAPACITY
AS TAX COLLECTOR FOR
WASHINGTON COUNTY,
ARKANSAS
                        APPELLEES                AFFIRMED.


                                JIM HANNAH, Chief Justice


       Appellant Crafton, Tull, Sparks & Associates, Inc. (“CTSA”) appeals an order of the

Washington County Circuit Court granting summary judgment in favor of appellees Ruskin

Heights, LLC; Metropolitan National Bank (“Metropolitan”); William B. Benton, Jr.; J.

Kevin Adams; Edward A. Labry, III; John G. Brittingham; Carlen G. Hooker; Edward F.

Davis; Dirk W. Van Veen; and David Ruff, in his official capacity as Tax Collector for

Washington County. For reversal, CTSA argues that the circuit court improperly refused to

grant its lien priority over Metropolitan’s mortgage lien that was recorded after construction
                                     Cite as 2015 Ark. 1

commenced. CTSA also asserted that its lien should relate back to the commencement of

construction. We have jurisdiction pursuant to Arkansas Supreme Court Rule 1-2(a)(7)

(2014), as we have dismissed two previous appeals. See Crafton, Tull, Sparks & Assocs. v.

Ruskin Heights, LLC, 2013 Ark. 85 (“Crafton II”) (dismissing without prejudice for lack of a

final order); Crafton, Tull, Sparks & Assocs. v. Ruskin Heights, LLC, 2012 Ark. 56 (“Crafton I”)

(dismissing without prejudice for lack of a final order). We affirm.

       An extensive recitation of the facts and procedure was set forth in Crafton I, 2012 Ark.
56, and we provide the relevant facts concerning this appeal. On September 17, 2007,

Metropolitan and Ruskin Heights executed a promissory note and loan agreement for

$8,606,250 to finance construction of a residential subdivision on real property located in

Washington County. As security for the note, Ruskin Heights executed a mortgage on the

real property in favor of Metropolitan. In addition, William B. Benton, Jr.; J. Kevin Adams;

Edward A. Labry, III; John G. Brittingham; Carlen G. Hooker; Edward F. Davis; and Dirk

W. Van Veen executed personal guarantees.

       Nabholz Construction Company began construction on the project on the morning

of October 1, 2007, and Metropolitan filed its mortgage that afternoon. CTSA subsequently

began working on the project for Ruskin Heights. On September 25, 2009, Jim Tull,

CTSA’s chief financial officer, filed an “Architect’s and Engineer’s Account and Affidavit of

Account” stating that Ruskin Heights owed CTSA $37,239.45. Ruskin Heights received

notice of CTSA’s lien filing on September 28, 2009. The $37,239.45 balance remained

unpaid. Meanwhile, on August 3, 2009, Metropolitan filed a foreclosure complaint alleging


                                               2
                                    Cite as 2015 Ark. 1

breach of note and breach of guaranties against Ruskin Heights; William B. Benton, Jr.; J.

Kevin Adams; Edward A. Labry, III; John G. Brittingham; Carlen G. Hooker; Edward F.

Davis; Dirk W. Van Veen; and David Ruff in his official capacity as Tax Collector for

Washington County.

       On November 2, 2009, CTSA filed a complaint asserting an engineer’s lien against

Ruskin Heights. Thereafter, on December 7, 2009, the circuit court granted CTSA’s motion

for consolidation and joinder of the two complaints. On December 14, 2009, CTSA filed an

amended complaint against Ruskin Heights and Metropolitan. CTSA requested (1) that its

lien and that Nabholz’s lien be declared superior to any lien or claims by Metropolitan and

Ruskin Heights and (2) that CTSA be awarded a monetary judgment against Ruskin Heights

and others. On September 10, 2010, CTSA filed a motion for summary judgment as to its

claims against Ruskin Heights and Metropolitan, which it amended on September 24, 2010.

In addition, Metropolitan filed a cross-motion for summary judgment against CTSA on

September 10, 2010. After two hearings on the matter, the court held a final hearing on

October 26, 2010, in which it ruled from the bench that CTSA had an engineering and

architectural lien against the property at issue; that CTSA’s lien did not have priority over

Metropolitan’s mortgage lien; and that CTSA’s lien did not relate back to the date of

construction.

       On November 29, 2010, the circuit court entered a partial judgment and decree,

finding that Ruskin Heights had defaulted and owed Metropolitan damages; that

Metropolitan’s mortgage lien was valid and enforceable; that Metropolitan had first priority


                                             3
                                     Cite as 2015 Ark. 1

as to any lien claim by Nabholz or CTSA; and that CTSA had a second lien on the property.

CTSA filed a notice of appeal from the order on December 10, 2010. Thereafter, on

December 13, 2010, the circuit court entered an order granting Metropolitan’s motion for

summary judgment against CTSA and denying CTSA’s motion for summary judgment against

Metropolitan. In its order, the circuit court ruled that the “Architect’s and Engineer’s Liens

are not given the same priority under [Arkansas Code Annotated section] 18-44-105 as

Materialmen’s [sic] and Laborer’s Liens,” and further found that “CTSA’s Architect’s and

Engineer’s Lien did not attach to the property until August 25, 2009, which [was] the date

CTSA’s lien was filed of record.”1

       CTSA appealed from the November 29, 2010 order finding that CTSA’s lien was

second in priority to Metropolitan’s lien. In Crafton I, 2012 Ark. 56, we dismissed the appeal

without prejudice for lack of a final order and identified the outstanding issues. On remand,

the circuit court entered an order stating that certain parties and actions remained unresolved.

CTSA appealed the November 29, 2010 order finding that CTSA’s lien was second in

priority to the bank’s lien. We again dismissed without prejudice for lack of a final order on

the basis that the order still contained unresolved issues and that the record lacked certain

relevant pleadings. See Crafton II, 2013 Ark. 85.

       On remand, on February 27, 2014, the circuit court entered an order dismissing



       1
        We note that the circuit court’s December 13, 2010 order contained a scrivener’s
error. In its order, the court stated that CTSA’s engineer’s lien was filed on August 25, 2009,
but the record reveals that CTSA’s lien was recorded on September 25, 2009. We adhere
to the September 25, 2009 date.

                                               4
                                      Cite as 2015 Ark. 1

Nabholz’s complaint in intervention and all remaining claims and cross-claims with prejudice.

That same day, the court also entered a final judgment finding that the parties had not litigated

or pursued any claims since May 2012 and that such claims were deemed to be dismissed for

failure to prosecute. CTSA timely filed its notice of appeal, and we now consider the parties’

arguments before us.

       For the first point on appeal, CTSA argues that the circuit court erred in granting

summary judgment on the issue of lien priority. Specifically, CTSA contends that the court

failed to grant its engineer’s lien priority over a mortgage filed after construction had

commenced. CTSA asserts that the circuit court incorrectly interpreted the engineer’s lien

statute, Arkansas Code Annotated section 18-44-105 (Supp. 2013), in connection with

Arkansas Code Annotated section 18-44-110 (Repl. 2003). CTSA further maintains that its

September 25, 2009 lien should have related back to the morning of October 1, 2007, when

construction commenced, thereby giving it priority over Metropolitan’s mortgage lien, which

was filed in the afternoon of October 1, 2007. For the second point on appeal, CTSA argues

that section 18-44-110 removes any distinction between its engineer’s lien and the

materialman’s lien and reiterates that CTSA’s lien should relate back to the commencement

of construction and should have priority over Metropolitan’s mortgage. Because these are

related points, we discuss them together.

       Generally, on appeal from a summary-judgment disposition, the evidence is viewed

in the light most favorable to the party resisting the motion, and any doubts and inferences

are resolved against the moving party. Ark. State Bd. of Election Comm’rs v. Pulaski Cnty.


                                               5
                                     Cite as 2015 Ark. 1

Election Comm’n, 2014 Ark. 236, 437 S.W.3d 80. However, when the parties agree on the

facts, we simply determine whether the appellee was entitled to judgment as a matter of law.

See id. When parties file cross-motions for summary judgment, as was done in this case, they

essentially agree that there are no material facts remaining, and summary judgment is an

appropriate means of resolving the case. See id. As to issues of law presented, our review is

de novo. See id.

       CTSA and Metropolitan present the issue of lien priority as an application of both the

materialman’s and engineer’s lien statutes. As background, engineer’s liens were created by

the legislature in 1971, enacted by Act 291 of 1971, and are codified at Arkansas Code

Annotated section 18-44-105 (Repl. 2003). The distinction between engineer’s liens and

materialman’s liens was first noted by this court in Mahaffey & Assocs. v. Brophy, 249 Ark. 884,

462 S.W.2d 226 (1971), in which this court declined to extend the materialman’s lien statute

to an engineer who performed engineering and surveying services. This court distinguished

the type of services that engineers provide in connection with real estate. See id.

       The sole issue on appeal involves our statutory interpretation of sections 18-44-105 and

18-44-110. This court reviews the circuit court’s statutory interpretation de novo, because

it is for this court to determine the meaning of a statute. Roberson v. Phillips Cnty. Election

Comm’n, 2014 Ark. 480, ___ S.W.3d ___. The first rule of statutory construction is to

construe the statute just as it reads, giving the words their ordinary and usually accepted

meaning in common language. See id. We construe statutes so that, if possible, every word

is given meaning and effect. See id. If the language of a statute is clear and unambiguous and


                                               6
                                        Cite as 2015 Ark. 1

conveys a clear and definite meaning, it is unnecessary to resort to the rules of statutory

interpretation. See id. When a statute is clear, it is given its plain meaning, and this court will

not search for legislative intent; rather, that intent must be gathered from the plain meaning

of the language used. See id. Statutes relating to the same subject should be read in a

harmonious manner if possible. See id.

       Section 18-44-105, the engineer’s lien statute, provides as follows:

                (a) Every architect, engineer, surveyor, appraiser, landscaper, abstractor,
       or title insurance agent who shall do or perform any architectural, engineering,
       surveying, appraisal, landscaping, or abstracting services upon any land, or who
       shall issue a title insurance policy or provide landscaping supplies upon any
       land, building, erection, or improvement upon land, under or by virtue of any
       written agreement for the performance of the work with the owner thereof, or
       his or her agent, shall have a lien upon the land, building, erection, or
       improvement upon land to the extent of the agreed contract price or a
       reasonable price for those services.

               (b)(1) However, the lien does not attach to the land, building, erection,
       or improvement upon land unless and until the lien is duly filed of record with the
       circuit clerk and recorder in the county in which the land, building, erection,
       or improvement is located.

               (2) The lien shall be:

               (A) Subject to the notice requirements of §§ 18-44-114 and 18-44-115;

               (B) Filed under § 18-44-117; and

               (C) Enforced under this subchapter.

(Emphasis added.) Lien statutes are in derogation of the common law and must be strictly

construed. BB & B Constr. Co., Inc. v. F.D.I.C., 316 Ark. 663, 875 S.W.2d 48 (1994);

Lambert v. Newman, 245 Ark. 125, 431 S.W.2d 480 (1968); Dix v. Olds, 242 Ark. 850, 415
S.W.2d 567 (1967).

                                                7
                                       Cite as 2015 Ark. 1

       Based on our de novo standard of review, we strictly construe section 18-44-105 and

interpret the plain meaning of the statute, which dictates that engineers shall have a lien, but

that lien “does not attach to the land, building, erection, or improvement upon [the] land

unless and until the lien is duly filed of record.” (Emphasis added.) Here, CTSA filed its lien on

September 25, 2009, and Ruskin Heights received notice of CTSA’s filing on September 28,

2009. Thus, we hold that CTSA’s engineer’s lien attached on September 25, 2009, when it

was duly filed of record.

       CTSA asserts that, pursuant to section 18-44-105, its engineer’s lien can relate back

to the date that the construction commenced under a relate-back provision contained in

section 18-44-110. Section 18-44-110 provides in its entirety as follows:

               (a)(1) The liens for labor performed or material or fixtures furnished, as
       provided for in this subchapter, shall have equal priority toward each other
       without regard to the date of filing the account or lien or the date when the particular
       labor or material was performed or furnished. All such liens shall date from the time
       that the construction or repair first commenced.
               (2) Construction or repair commences when there is a visible
       manifestation of activity on real estate that would lead a reasonable person to
       believe that construction or repair of an improvement to the real estate has
       begun or will soon begin, including, but not limited to, the following:
               (A) Delivery of a significant amount of lumber, bricks, pipe, tile, or
       other building material to the site;
               (B) Grading or excavating the site;
               (C) Laying out lines or grade stakes; or
               (D) Demolition in an existing structure.
               (3) In all cases in which a sale shall be ordered and the property sold, and
       the proceeds arising from the sale are not sufficient to discharge in full all the
       liens against the property without reference to the date of filing the account or
       lien, the proceeds shall be paid pro rata on the respective liens.
               (b)(1)(A) The liens for labor performed or materials or fixtures furnished,
       as provided for in this subchapter, shall attach to the improvement on which the
       labor was performed or the materials or fixtures were furnished in preference
       to any encumbrance existing on the real estate prior to the commencement of

                                                  8
                                     Cite as 2015 Ark. 1

       construction or repair of the improvement.
              (B) In all cases in which the prior encumbrance was given for the
       purpose of funding construction or repair of the improvement, that lien shall
       have priority over all liens given by this subchapter.
              (2) The liens, as provided for in this subchapter, shall be enforced by
       foreclosure, as further provided for in this subchapter, and the property ordered
       sold subject to the lien of the prior encumbrance on the real estate.
              (c) The lien for labor performed and materials or fixtures furnished, as
       provided for in this subchapter, shall have priority over all other encumbrances
       that attach to the real estate or improvements thereon subsequent to
       commencement of construction or repair.

(Emphasis added.)

       Here, contrary to CTSA’s assertions, we do not read section 18-44-110 to expand the

priority-lien privilege to include engineer’s liens. Section 18-44-110(a)(1) contains the

sentence, “All such liens shall date from the time that the construction or repair first

commenced,” but that sentence does not apply to all liens contained in the code’s subchapter

entitled, “Mechanics’ and Materialmen’s liens” as CTSA suggests. Rather, “all such liens” in

section 18-44-110(a)(1) specifically modifies “[t]he liens for labor performed or material or

fixtures furnished” contained in the first sentence of section 18-44-110(a)(1). In other words,

the “[a]ll such liens” language in section 18-44-110(a)(1) refers to materialmen’s, laborer’s,

and mechanics’ liens contained in the subchapter—not an engineer’s lien, which the

legislature set forth separately in section 18-44-105.      Further, section 18-44-110(a)(1)

expressly gives equal priority to materialmen’s, laborer’s, and mechanics’ liens “without regard

to the date of filing,” while section 18-44-105(b)(1) specifically states that engineer’s liens

attach upon filing. Thus, given a strict construction of section 18-44-110, we conclude that

any relate-back provisions in section 18-44-110 do not apply to engineer’s liens and that


                                               9
                                       Cite as 2015 Ark. 1

section 18-44-110 does not allow for an engineer’s lien to relate back to the date of

construction. Based on our de novo interpretation of sections 18-44-105 and 18-44-110, we

hold that the circuit court properly granted summary judgment as a matter of law by finding

that Metropolitan’s lien, filed on October 1, 2007, had priority over CTSA’s engineer’s lien,

filed on September 25, 2009.

       We decline to reach CTSA’s second argument regarding legislative intent. We have

stated repeatedly that if a statute is clear, we will not search for the legislative intent; rather,

the intent must be gathered from the plain meaning of the language used. Ark. Dep’t of Econ.

Dev. v. William J. Clinton Presidential Found., 364 Ark. 40, 53, 216 S.W.3d 119, 128 (2005);

Weiss v. Geisbauer, 363 Ark. 508, 215 S.W.3d 628 (2005); Cave City Nursing Home, Inc. v.

Ark. Dep’t of Human Servs., 351 Ark. 13, 89 S.W.3d 884 (2002). While we recognize that the

parties argued this issue in their briefs, we have already determined the plain meaning of

sections 18-44-105 and 18-44-110, and we do not reach CTSA’s second argument. Because

we hold that section 18-44-110 is inapplicable to the case at bar, we do not address CTSA’s

argument regarding its labor as satisfying the “visible manifestation of activity” requirement

of section 18-44-110.

       Affirmed.

       Matthews, Campbell, Rhoads, McClure & Thompson, P.A., by: David R. Matthews and

Sarah L. Waddoups, for appellant.

       McMullan Law Firm, by: Marian Major McMullan, for appellees.




                                                10